DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6-8, 11, 13, 18, 20, 25-27, 36, 37, and 39, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 11/04/2021, the prior art references (Tamura and Kim) does not teach the at least indicated portion of the claim of an apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to: receive, from a first cell, a plurality of measurement configurations, including receiving a cell-specific measurement configuration that is valid specifically for a second cell, wherein the cell-specific measurement configuration that is valid for the second cell is to be used by the apparatus when the second cell is selected for link-re-establishment;  wherein the cell-specific measurement configuration that is valid for the second cell includes an identity of the second cell and indicates a plurality of measurement parameters specific to the second cell including a set of cells neighboring the second cell to be measured and at least one measurement quantity to be measured by the apparatus for the set of cells indicated by the cell-specific measurement and an instruction to report measurement results to the second cell in a form that is understandable to the second cell to assist the second cell in establishing a multi-connectivity communication session for the apparatus after a radio link failure for the apparatus;  wherein each measurement configuration originates from an access node that controls the cell for which the measurement configuration is valid, and wherein the cell-specific measurement configuration valid for the second cell originates from an access node controlling the second cell, select, from among a plurality of cells, the second cell for radio link re-establishment for the apparatus, wherein selection of the second cell is based at least in part on the apparatus having received the cell-specific measurement configuration valid for the second cell, perform at least one measurement in accordance with the cell-specific measurement configuration valid for the second cell and responsive to a radio link failure of a radio link over which the apparatus is communicating with the first cell; and report the measurement results of the at least one measurement to the access node controlling the second cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.